Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
 	Claims 2-11, 13-15, 17-20 are allowed.
 	The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “obtaining a query image;
in a database comprising a plurality of reference image graphs, identifying at least one of said reference image graphs with feature vectors similar to said query image, each reference image graph comprising two or more images having similar feature vectors, each of said two or more images being connected to at least one other of said two or more images based on an image similarity; carrying out image querying by graph traversal on said at least one of said reference image graphs with said feature vectors similar to said query image; returning, as a response to said query image, an image from said at least one of said reference image graphs having a highest matching score in said graph traversal; and calculating a mean feature vector and variations of the feature vectors; using said mean feature vector, said variations of said feature vectors, and a Gaussian distribution to determine a lower similarity threshold and a higher similarity threshold; and building said database using said lower similarity threshold and said higher similarity threshold”.

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163